Exhibit 10.3.10

2005 STOCK INCENTIVE PLAN

          1.          Purposes of the Plan.  The purposes of this Plan are to
attract and retain the best available personnel, to provide additional
incentives to Employees, Directors and Consultants and to promote the success of
the Company’s business.

          2.          Definitions.  The following definitions shall apply as
used herein and in the individual Award Agreements except as defined otherwise
in an individual Award Agreement.  In the event a term is separately defined in
an individual Award Agreement, such definition shall supercede the definition
contained in this Section 2.

                       (a)     “Administrator” means the Board or any of the
Committees appointed, from time to time to administer the Plan.

                       (b)     “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.   

                       (c)     “Applicable Laws” means the legal requirements
relating to the Plan and the Awards under applicable provisions of federal,
provincial and state securities laws, corporate laws, the Code, the rules of any
applicable stock exchange or national market system, and the rules of any
non-Canadian or U.S. jurisdiction applicable to Awards granted to residents
therein.

                       (d)     “Assumed” means that pursuant to a Corporate
Transaction either (i) the Award is expressly affirmed by the Company or
(ii) the contractual obligations represented by the Award are expressly assumed
(and not assumed simply by operation of law) by the successor entity or its
Parent in connection with the Corporate Transaction with appropriate adjustments
to the number and type of securities of the successor entity or its Parent
subject to the Award and the exercise or purchase price thereof which at least
preserves the compensation element of the Award existing at the time of the
Corporate Transaction as determined in accordance with the instruments
evidencing the agreement to assume the Award. 

                        (e)     “Award” means the grant of an Option, SAR,
Deferred Share Unit, Dividend Equivalent Right, Restricted Stock, Restricted
Stock Unit or other right or benefit under the Plan. 

                       (f)     “Award Agreement” means the written agreement
evidencing the grant of an Award executed by the Company and the Grantee,
including any amendments thereto.

                       (g)     “Board” means the Board of Directors of the
Company.

                       (h)     “Cause” means, with respect to the termination by
the Company or a Related Entity of the Grantee’s Continuous Service, that such
termination is for “Cause” as such term is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Administrator, the Grantee’s:  (i) performance
of any act or failure to perform any act in bad faith and to the detriment of
the Company or a Related Entity; (ii) dishonesty, intentional misconduct or
material breach of any agreement with the Company or a Related Entity;
(iii) commission of a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person; or (iv) any other conduct that would constitute
cause as determined by the court which has jurisdiction.




ANNEX A

                       (i)     “Change in Control” means a change in ownership
or control of the Company effected through the direct or indirect acquisition by
any person or group of related persons (other than an acquisition by the Company
or by a Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s shareholders which a
majority of the Directors do not recommend such shareholders accept, provided
that any such tender or exchange offer made directly to the Company’s
shareholders by Austin Ventures VI, L.P., Austin Ventures VI Affiliates Fund,
L.P., or Austin Ventures VIII L.P. or an Affiliate of any such entity shall not
be a Change of Control.

                       (j)      “Code” means the Internal Revenue Code of 1986,
as amended.

                       (k)     “Committee” means any committee composed of
members of the Board appointed by the Board to administer the Plan.

                       (l)     “Company” means 724 Solutions Inc., a company
continued under the laws of Canada, or any successor entity that adopts the Plan
in connection with a Corporate Transaction.

                       (m)     “Consultant” means any person (other than an
Employee or a Director, solely with respect to rendering services in such
person’s capacity as a Director) who is engaged by the Company or any Related
Entity to render consulting or advisory services to the Company or such Related
Entity.

                       (n)     “Continuous Service” means that the provision of
services to the Company or a Related Entity in any capacity of Employee,
Director or Consultant is not interrupted or terminated.  Continuous Service
shall be terminated upon the actual cessation of providing services to the
Company or a Related Entity notwithstanding any required period of notice or
payment in lieu or any period of deemed employment or service required under
Applicable Laws.  A Grantee’s Continuous Service shall be deemed to have
terminated upon either an actual termination of Continuous Service or upon the
entity for which the Grantee provides services ceasing to be a Related Entity. 
Continuous Service shall not be considered interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Related Entity,
or any successor, in any capacity of Employee, Director or Consultant, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of Employee, Director or Consultant
(except as otherwise provided in the Award Agreement).  An approved leave of
absence shall include sick leave, military leave, or any other authorized
personal leave.  For purposes of each Incentive Stock Option granted under the
Plan, if such leave exceeds three (3) months, and reemployment upon expiration
of such leave is not guaranteed by statute or contract, then the Incentive Stock
Option shall be treated as a Non-Qualified Stock Option on the day three (3)
months and one (1) day following the expiration of such three (3) month period.

                       (o)     “Control Person” means any person, company or
partnership who (i) beneficially owns, or (ii) who is an Associate of a person,
company or partnership who beneficially owns, directly or indirectly, voting
securities of the Company or who exercises control or direction of voting
securities or securities convertible, exercisable or exchangeable into voting
securities of the Company or a combination of both carrying more than 10% of the
voting rights attached to all of the voting securities and securities
convertible, exercisable or exchangeable into voting securities of the Company
for the time being outstanding.

2




ANNEX A

                       (p)     “Corporate Transaction” means any of the
following transactions, provided, however, that the Administrator shall
determine under parts (iv) and (v) whether multiple transactions are related,
and its determination shall be final, binding and conclusive: 

                                   (i)     a merger, amalgamation, arrangement
or consolidation in which the Company is not the surviving entity, except for a
transaction the principal purpose of which is to change the jurisdiction in
which the Company is incorporated;

                                   (ii)    the sale, transfer or other
disposition of all or substantially all of the assets of the Company;

                                   (iii)   the complete liquidation or
dissolution of the Company;

                                   (iv)    any reverse merger or reverse
take-over or series of related transactions culminating in a reverse merger or
reverse take-over (including, but not limited to, a tender offer followed by a
reverse merger or take-over) in which the Company is the surviving entity but
(A) the Shares outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
forty percent (40%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Administrator determines shall not be a
Corporate Transaction; or

                                   (v)     acquisition in a single or series of
related transactions by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities but excluding (A) any such acquisition by
Austin Ventures VI, L.P., Austin Ventures VI Affiliates Fund, L.P., or Austin
Ventures VIII L.P. or an Affiliate of any such entity and (B) any such
transaction or series of related transactions that the Administrator determines
shall not be a Corporate Transaction.

                       (q)     “Covered Employee” means an Employee who is a
“covered employee” under Section 162(m)(3) of the Code.

                       (r)     “Deferred Share Unit” means an Award that
represents a promise to deliver Shares in accordance with the terms of the
applicable Award Agreement and which may be settled for cash, Shares or other
securities or a combination of cash, Shares or other securities as established
by the Administrator.

                       (s)     “Director” means a member of the Board or the
board of directors of any Related Entity.

                       (t)     “Disability” has the meaning provided under the
long-term disability policy of the Company or the Related Entity to which the
Grantee provides services regardless of whether the Grantee is covered by such
policy.  If the Company or the Related Entity to which the Grantee provides
service does not have a long-term disability plan in place, “Disability” means a
Grantee is unable to carry out the responsibilities and functions of the
position held by the Grantee by reason of any medically determinable physical or
mental impairment for a period of not less than ninety (90) consecutive days.  A
Grantee will not be considered to have incurred a Disability unless he or she
furnishes proof of such impairment sufficient to satisfy the Administrator in
its discretion.

3




ANNEX A

                       (u)     “Dividend Equivalent Right” means a right
entitling the Grantee to compensation measured by dividends paid with respect to
Shares.

                       (v)     “Employee” means any person, including an Officer
or Director, who is in the employ of the Company or any Related Entity, subject
to the control and direction of the Company or any Related Entity as to both the
work to be performed and the manner and method of performance.  The payment of a
director’s fee by the Company or a Related Entity shall not be sufficient to
constitute “employment” by the Company.

                       (w)     “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

                       (x)      “Fair Market Value” means, as of any date, the
value of Shares determined as follows:

                                   (i)     If the Shares are listed on one or
more established stock exchanges or national market systems, including without
limitation the Toronto Stock Exchange, the TSX Venture Exchange, The Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for the Shares (or the
closing bid, if no sales were reported) as quoted on any such exchange or system
on which the Shares are listed (as determined by the Administrator) on the last
trading date immediately preceding such date that such closing sales price or
closing bid was reported, as reported by such  exchange or system or such other
source as the Administrator deems reliable; 

                                   (ii)    If the Shares are regularly quoted on
an automated quotation system (including the OTC Bulletin Board) or by a
recognized securities dealer, its Fair Market Value shall be the closing sales
price for such Shares as quoted on such system or by such securities dealer on
the date immediately preceding such date, but if selling prices are not
reported, the Fair Market Value of a Share shall be the mean between the high
bid and low asked prices for the Shares on the date immediately preceding such
date (or, if no such prices were reported on that date, on the last date such
prices were reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or

                                   (iii)   In the absence of an established
market for the Shares of the type described in (i) and (ii), above, the Fair
Market Value thereof shall be determined by the Administrator in good faith.

                       (y)      “Good Reason” means the occurrence after a
Corporate Transaction or Change in Control of any of the following events or
conditions unless consented to by the Grantee (and the Grantee shall be deemed
to have consented to any such event or condition unless the Grantee provides
written notice of the Grantee’s non-acquiescence within 30 days of the effective
time of such event or condition):

                                   (i)     a change in the Grantee’s
responsibilities or duties which represents a material and substantial
diminution in the Grantee’s responsibilities or duties as in effect immediately
preceding the consummation of a Corporate Transaction or Change in Control;

4




ANNEX A

                                   (ii)    a reduction in the Grantee’s base
salary to a level below that in effect immediately preceding the consummation of
a Corporate Transaction or Change in Control or at any time thereafter; provided
that an across-the-board reduction in the salary level of substantially all
other individuals in positions similar to the Grantee’s by the same percentage
amount shall not constitute such a salary reduction;

                                   (iii)    a material reduction by the Company
or a Related Entity in the kind or level of employee benefits, including
bonuses, to which the Grantee was entitled immediately preceding the
consummation of a Corporate Transaction or Change in Control, with the result
that the Grantee’s overall benefits package is materially reduced; or

                                   (iv)    requiring the Grantee to be based at
any place outside a 30-mile radius from the Grantee’s job location prior to the
Corporate Transaction or Change in Control except for reasonably required travel
on business which is not materially greater than such travel requirements prior
to the Corporate Transaction or Change in Control.

                       (z)     “Grantee” means an Employee, Director or
Consultant who receives an Award under the Plan.

                       (aa)    “Incentive Stock Option” means an Option intended
to qualify as an incentive stock option within the meaning of Section 422 of the
Code

                       (bb)    “Non-Qualified Stock Option” means an Option not
intended to qualify as an Incentive Stock Option.

                       (cc)    “Officer” means a person who is an officer of the
Company or a Related Entity within the meaning of Section 16 of the Exchange Act
and the rules and regulations promulgated thereunder.

                       (dd)    “Option” means an option to purchase Shares
pursuant to an Award Agreement granted under the Plan.

                       (ee)    “Parent” means a “parent corporation”, whether
now or hereafter existing, as defined in Section 424(e) of the Code.

                       (ff)    “Performance-Based Compensation” means
compensation qualifying as “performance-based compensation” under Section 162(m)
of the Code.

                       (gg)    “Plan” means this 2005 Stock Incentive Plan.

                       (hh)    “Related Entity” means any Parent or Subsidiary
of the Company and any business, corporation, partnership, limited liability
company or other entity in which the Company or a Parent or a Subsidiary of the
Company holds a substantial ownership interest, directly or indirectly.

                        (ii)     “Replaced” means that pursuant to a Corporate
Transaction the Award is replaced with a comparable stock award or a cash
incentive program of the Company, the successor entity (if applicable) or Parent
of either of them which preserves the compensation element of such Award
existing at the time of the Corporate Transaction and provides for subsequent
payout in accordance with the same (or a more favorable) vesting schedule
applicable to such Award.  The determination of Award comparability shall be
made by the Administrator and its determination shall be final, binding and
conclusive. 

5




ANNEX A

                       (jj)     “Restricted Stock” means Shares issued under the
Plan to the Grantee for such consideration and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions,
and other terms and conditions as established by the Administrator. 

                       (kk)    “Restricted Stock Units” means an Award which may
be earned in whole or in part upon the passage of time or the attainment of
performance criteria established by the Administrator and which may be settled
for cash, Shares or other securities or a combination of cash, Shares or other
securities as established by the Administrator.

                       (ll)      “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor thereto.

                       (mm)   “SAR” means a stock appreciation right entitling
the Grantee to Shares or cash compensation, as established by the Administrator,
measured by appreciation in the value of Shares.

                       (nn)    “Share” means a Common Share of the Company.

                       (oo)    “Subsidiary” means a “subsidiary corporation”,
whether now or hereafter existing, as defined in Section 424(f) of the Code.

          3.          Stock Subject to the Plan.

                       (a)     Subject to the provisions of Section 10, below,
the maximum aggregate number of Shares which may be issued pursuant to all
Awards (including Incentive Stock Options) is 775,000 Shares.  Notwithstanding
the foregoing, the maximum aggregate number of Shares which may be issued
pursuant to Awards to Directors who are not also Employees is 190,000 Shares. 
In addition, Dividend Equivalent Rights shall be payable solely in cash and
therefore the issuance of Dividend Equivalent Rights shall not be deemed to
reduce the maximum aggregate number of Shares which may be issued under the
Plan.  The Shares to be issued pursuant to Awards may be authorized, but
unissued, or reacquired Common Shares.   

                       (b)     Any Shares covered by an Award (or portion of an
Award) which is forfeited, canceled or expires (whether voluntarily or
involuntarily) shall be deemed not to have been issued for purposes of
determining the maximum aggregate number of Shares which may be issued under the
Plan.  Shares that actually have been issued under the Plan pursuant to an Award
shall not be returned to the Plan and shall not become available for future
issuance under the Plan, except that if unvested Shares are forfeited, or
repurchased by the Company at the lower of their original purchase price or
their Fair Market Value at the time of repurchase, such Shares shall become
available for future grant under the Plan.  To the extent not prohibited by the
listing requirements of The Nasdaq National Market (or other established stock
exchange or national market system on which the Shares are traded) and
Applicable Law, any Shares covered by an Award which are surrendered (i) in
payment of the Award exercise or purchase price or (ii) in satisfaction of tax
withholding obligations incident to the exercise of an Award shall be deemed not
to have been issued for purposes of determining the maximum number of Shares
which may be issued pursuant to all Awards under the Plan, unless otherwise
determined by the Administrator.

6




ANNEX A

          4.          Administration of the Plan.

                       (a)     Plan Administrator. 

                                 (i)     Administration with Respect to
Directors and Officers.  With respect to grants of Awards to Directors or
Employees who are also Officers or Directors of the Company, the Plan shall be
administered by (A) the Board or (B) a Committee designated by the Board, which
Committee shall be constituted in such a manner as to satisfy the Applicable
Laws and to permit such grants and related transactions under the Plan to be
exempt from Section 16(b) of the Exchange Act in accordance with Rule 16b-3. 
Once appointed, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board. 

                                 (ii)    Administration With Respect to
Consultants and Other Employees.  With respect to grants of Awards to Employees
or Consultants who are neither Directors nor Officers of the Company, the Plan
shall be administered by (A) the Board or (B) a Committee designated by the
Board, which Committee shall be constituted in such a manner as to satisfy the
Applicable Laws.  Once appointed, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board.  The Board may
authorize one or more Officers to grant such Awards and may limit such authority
as the Board determines from time to time.

                                 (iii)   Administration With Respect to Covered
Employees.  Notwithstanding the foregoing, grants of Awards to any Covered
Employee intended to qualify as Performance-Based Compensation shall be made
only by a Committee (or subcommittee of a Committee) which is comprised solely
of two or more Directors eligible to serve on a committee making Awards
qualifying as Performance-Based Compensation.  In the case of such Awards
granted to Covered Employees, references to the “Administrator” or to a
“Committee” shall be deemed to be references to such Committee or subcommittee.

                                 (iv)    Administration Errors.  In the event an
Award is granted in a manner inconsistent with the provisions of this
subsection (a), such Award shall be presumptively valid as of its grant date to
the extent permitted by the Applicable Laws. 

                       (b)     Powers of the Administrator.  Subject to
Applicable Laws and the provisions of the Plan (including any other powers given
to the Administrator hereunder), and except as otherwise provided by the Board,
the Administrator shall have the authority, in its discretion:

                                 (i)     to establish policies and to adopt
rules and regulations for carrying out the purposes, provisions and
administration of the Plan

                                 (ii)    to select the Employees, Directors and
Consultants to whom Awards may be granted from time to time hereunder;

                                 (iii)   to determine whether and to what extent
Awards are granted hereunder;

                                 (iv)    to determine the number of Shares or
the amount of other consideration to be covered by each Award granted hereunder;

                                 (v)    to approve forms of Award Agreements for
use under the Plan;

                                 (vi)    to determine the terms and conditions
of any Award granted hereunder;

                                 (vii)    to determine if the Shares which are
issuable on the exercise of an Award will be subject to any restrictions upon
the exercise of such Award;

                                 (viii)    to amend the terms of any outstanding
Award granted under the Plan, provided that (A) any amendment that would
adversely affect the Grantee’s rights under an outstanding Award shall not be
made without the Grantee’s written consent, (B) the reduction of the exercise
price or

7




ANNEX A

purchase price of any Award awarded under the Plan or the extension of the term
of an Award benefiting an insider of the Company shall be subject to shareholder
approval and (C) canceling an Option at a time when its exercise price exceeds
the Fair Market Value of the underlying Shares, in exchange for another Option,
Restricted Stock, or other Award shall be subject to shareholder approval,
unless the cancellation and exchange occurs in connection with a Corporate
Transaction;

                                 (ix)    to construe and interpret the terms of
the Plan and Awards, including without limitation any notice of award or Award
Agreement, granted pursuant to the Plan;

                                 (x)     to grant Awards to Employees, Directors
and Consultants employed outside Canada or the United States on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Administrator, be necessary or desirable to further the purpose of the Plan;
and

                                 (xi)    to take such other action, not
inconsistent with the terms of the Plan, as the Administrator deems appropriate.

                       (c)     Indemnification. In addition to such other rights
of indemnification as they may have as members of the Board or as Officers or
Employees of the Company or a Related Entity, members of the Board and any
Officers or Employees of the Company or a Related Entity to whom authority to
act for the Board, the Administrator or the Company is delegated shall be
defended and indemnified by the Company to the extent permitted by law on an
after-tax basis against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any claim,
investigation, action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any Award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at the Company’s expense to defend the same.

          5.          Eligibility.  Awards other than Incentive Stock Options
may be granted to Employees, Directors and Consultants who are not Control
Persons.  Incentive Stock Options may be granted only to Employees of the
Company or a Parent or a Subsidiary of the Company who are not Control Persons. 
An Employee, Director or Consultant who has been granted an Award may, if
otherwise eligible, be granted additional Awards.  Awards may be granted to such
Employees, Directors or Consultants who are residing in non-Canadian or U.S.
jurisdictions as the Administrator may determine from time to time.

8




ANNEX A

          6.          Terms and Conditions of Awards.

                       (a)     Types of Awards. The Administrator is authorized
under the Plan to award any type of arrangement to an Employee, Director or
Consultant that is not inconsistent with the provisions of the Plan, not
contrary to Applicable Laws and that by its terms involves or might involve the
issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR, or similar right
with a fixed or variable price related to the Fair Market Value of the Shares
and with an exercise or conversion privilege related to the passage of time, the
occurrence of one or more events, or the satisfaction of performance criteria or
other conditions.  Such awards include, without limitation, Options, SARs,
Deferred Share Units, sales or bonuses of Restricted Stock, Restricted Stock
Units or Dividend Equivalent Rights, and an Award may consist of one such
security or benefit, or two (2) or more of them in any combination or
alternative.

                       (b)     Designation of Award.  Each Award shall be
designated in the Award Agreement.  In the case of an Option, the Option shall
be designated as either an Incentive Stock Option or a Non-Qualified Stock
Option.  However, notwithstanding such designation, an Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded.  The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to Options designated as Incentive Stock
Options which become exercisable for the first time by a Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company).  For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the grant date of the relevant
Option.

                       (c)     Conditions of Award.  Subject to the terms of the
Plan, the Administrator shall determine the provisions, terms, and conditions of
each Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria.  The performance
criteria established by the Administrator may be based on any one of, or
combination of, the following: (i) increase in share price, (ii) earnings per
share, (iii) total shareholder return, (iv) operating margin, (v) gross margin,
(vi) return on equity, (vii) return on assets, (viii) return on investment, (ix)
operating income, (x) net operating income, (xi) pre-tax profit, (xii) cash
flow, (xiii) revenue, (xiv) expenses, (xv) earnings before interest, taxes and
depreciation, (xvi) economic value added and (xvii) market share.  The
performance criteria may be applicable to the Company, Related Entities and/or
any individual business units of the Company or any Related Entity.  Partial
achievement of the specified criteria may result in a payment or vesting
corresponding to the degree of achievement as specified in the Award Agreement. 

                       (d)     Acquisitions and Other Transactions.  The
Administrator may issue Awards under the Plan in settlement, assumption or
substitution for, outstanding awards or obligations to grant future awards in
connection with the Company or a Related Entity acquiring another entity, an
interest in another entity or an additional interest in a Related Entity whether
by merger, stock purchase, amalgamation, arrangement, asset purchase or other
form of transaction. 

                       (e)     Deferral of Award Payment.  The Administrator may
establish one or more programs under the Plan to permit selected Grantees the
opportunity to elect to defer receipt of consideration upon exercise of an
Award, satisfaction of performance criteria, or other event that absent the
election would entitle the Grantee to payment or receipt of Shares or other
consideration under an Award.  The Administrator may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts, Shares or other
consideration so deferred, and such other terms, conditions, rules and
procedures that the Administrator deems advisable for the administration of any
such deferral program. 

9




ANNEX A

                       (f)     Separate Programs.  The Administrator may
establish one or more separate programs under the Plan for the purpose of
issuing particular forms of Awards to one or more classes of Grantees on such
terms and conditions as determined by the Administrator from time to time. 

                       (g)     Individual Limitations on Awards. 

                                 (i)     Individual Limit for Options and SARs. 
The maximum number of Shares with respect to which Options and SARs may be
granted to any Grantee in any calendar year shall be 250,000 Shares.  The
foregoing limitations shall be adjusted proportionately in connection with any
change in the Company’s capitalization pursuant to Section 10, below.  To the
extent required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitations with respect to a Grantee, if any Option or
SAR is canceled, the canceled Option or SAR shall continue to count against the
maximum number of Shares with respect to which Options and SARs may be granted
to the Grantee.  For this purpose, the repricing of an Option (or in the case of
a SAR, the base amount on which the stock appreciation is calculated is reduced
to reflect a reduction in the Fair Market Value of the Shares) shall be treated
as the cancellation of the existing Option or SAR and the grant of a new Option
or SAR.

                                 (ii)    Individual Limit for Restricted Stock
and Restricted Stock Units.  For awards of Restricted Stock and Restricted Stock
Units that are intended to be Performance-Based Compensation, the maximum number
of Shares with respect to which such Awards may be granted to any Grantee in any
calendar year shall be 250,000 Shares.  The foregoing limitation shall be
adjusted proportionately in connection with any change in the Company’s
capitalization pursuant to Section 10, below. 

                                 (iii)   Deferral. If the vesting or receipt of
Shares under an Award is deferred to a later date, any amount (whether
denominated in Shares or cash) paid in addition to the original number of Shares
subject to such Award will not be treated as an increase in the number of Shares
subject to the Award if the additional amount is based either on a reasonable
rate of interest or on one or more predetermined actual investments such that
the amount payable by the Company at the later date will be based on the actual
rate of return of a specific investment (including any decrease as well as any
increase in the value of an investment). 

                       (h)     Early Exercise.  The Award Agreement may, but
need not, include a provision whereby the Grantee may elect at any time while an
Employee, Director or Consultant to exercise any part or all of the Award prior
to full vesting of the Award.  Any unvested Shares received pursuant to such
exercise may be subject to a repurchase right in favor of the Company or a
Related Entity or to any other restriction the Administrator determines to be
appropriate. 

                       (i)     Term of Award.  The term of each Award shall be
the term stated in the Award Agreement, provided, however, that the term of an
Award shall be no more than ten (10) years from the date of grant thereof. 
Notwithstanding the foregoing, the specified term of any Award shall not include
any period for which the Grantee has elected to defer the receipt of the Shares
or cash issuable pursuant to the Award.

                       (j)     Transferability of Awards.  Incentive Stock
Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Grantee, only by
the Grantee.  Other Awards shall be transferable (i) by will and by the laws of
descent and distribution and (ii) during the lifetime of the Grantee, to the
extent and in the manner authorized by the Administrator.  Notwithstanding the
foregoing, the Grantee may designate one or more beneficiaries of the Grantee’s
Award in the event of the Grantee’s death on a beneficiary designation form
provided by the Administrator. 

10




ANNEX A

                       (k)     Time of Granting Awards.  The date of grant of an
Award shall for all purposes be the date on which the Administrator makes the
determination to grant such Award, or such other later date as is determined by
the Administrator.

          7.          Award Exercise or Purchase Price, Consideration and Taxes.

                       (a)     Exercise or Purchase Price.  The exercise or
purchase price, if any, for an Award shall be as follows:

                                 (i)     In the case of an Incentive Stock
Option or a Non-Qualified Stock Option, the per Share exercise price shall be
not less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

                                 (ii)    In the case of SARs, the base
appreciation amount shall be not less than one hundred percent (100%) of the
Fair Market Value per Share on the date of grant.

                                 (iii)   In the case of Awards intended to
qualify as Performance-Based Compensation, the exercise or purchase price, if
any, shall be not less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.

                                 (iv)    In the case of other Awards, such price
as is determined by the Administrator.

                                 (v)     Notwithstanding the foregoing
provisions of this Section 7(a), in the case of an Award issued pursuant to
Section 6(d), above, the exercise or purchase price for the Award shall be
determined in accordance with the provisions of the relevant instrument
evidencing the agreement to issue such Award.

                       (b)     Consideration.  Subject to Applicable Laws, the
consideration to be paid for the Shares to be issued upon exercise or purchase
of an Award including the method of payment, shall be determined by the
Administrator.  In addition to any other types of consideration the
Administrator may determine, the Administrator is authorized to accept as
consideration for Shares issued under the Plan the following, provided that the
portion of the consideration equal to the par value of the Shares must be paid
in cash or other legal consideration permitted by the Canada Business
Corporations Act:

                                 (i)     cash;

                                 (ii)    certified check;

                                 (iii)   bank draft;

                                  (iv)    surrender of Shares or delivery of a
properly executed form of attestation of ownership of Shares as the
Administrator may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate exercise price of the Shares as
to which said Award shall be exercised, provided, however, that Shares acquired
under the Plan or any other equity compensation plan or agreement of the Company
must have been held by the Grantee for a period of more than six (6) months (and
not used for another Award exercise by attestation during such period);

11




ANNEX A

                                 (v)     with respect to Options, and to the
extent that the Company has applicable arrangements in place, payment through a
broker-dealer sale and remittance procedure pursuant to which the Grantee (A)
shall provide written instructions to a Company designated brokerage firm to
effect the immediate sale of some or all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate exercise price payable for
the purchased Shares and (B) shall provide written directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction; or

                                 (vi)    any combination of the foregoing
methods of payment.

The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.

                       (c)     Taxes.  No Shares shall be delivered under the
Plan to any Grantee or other person until such Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of any
non-U.S., federal, state, or local income and employment tax withholding
obligations, including, without limitation, obligations incident to the receipt
of Shares or the disqualifying disposition of Shares received on exercise of an
Incentive Stock Option.  Upon exercise or vesting of an Award the Company shall
withhold or collect from Grantee an amount sufficient to satisfy such tax
obligations, including, but not limited too, by surrender of the whole number of
Shares covered by the Award sufficient to satisfy the minimum applicable tax
withholding obligations incident to the exercise or vesting of an Award.

12




ANNEX A

          8.          Exercise of Award.

                       (a)     Procedure for Exercise; Rights as a Shareholder.

                                 (i)     Any Award granted hereunder shall be
exercisable at such times and under such conditions as determined by the
Administrator under the terms of the Plan and specified in the Award Agreement.

                                 (ii)    An Award shall be deemed to be
exercised when written notice of such exercise has been given to the Company in
accordance with the terms of the Award by the person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been made, including, to the extent selected, use of the
broker-dealer sale and remittance procedure to pay the purchase price as
provided in Section 7(b)(v). 

                       (b)     Exercise of Award Following Termination of
Continuous Service.

                                 (i)     An Award may not be exercised after the
termination date of such Award set forth in the Award Agreement and may be
exercised following the termination of a Grantee’s Continuous Service only to
the extent provided in the Award Agreement.

                                 (ii)    Where the Award Agreement permits a
Grantee to exercise an Award following the termination of the Grantee’s
Continuous Service for a specified period, the Award shall terminate to the
extent not exercised on the last day of the specified period or the last day of
the original term of the Award, whichever occurs first.

                                 (iii)   Any Award designated as an Incentive
Stock Option to the extent not exercised within the time permitted by law for
the exercise of Incentive Stock Options following the termination of a Grantee’s
Continuous Service shall convert automatically to a Non-Qualified Stock Option
and thereafter shall be exercisable as such to the extent exercisable by its
terms for the period specified in the Award Agreement.

          9.          Conditions Upon Issuance of Shares.

                       (a)     Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares pursuant thereto shall comply with all Applicable Laws,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

                       (b)     As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any Applicable Laws.

          10.         Adjustments Upon Changes in Capitalization.  Subject to
any required action by the shareholders of the Company, the number of Shares
covered by each outstanding Award, and the number of Shares which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan, the exercise or purchase price
of each such outstanding Award, the maximum number of Shares with respect to
which Awards may be granted to any Grantee in any calendar year, as well as any
other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of

13




ANNEX A

the Shares, or similar transaction affecting the Shares, (ii) any other increase
or decrease in the number of issued Shares effected without receipt of
consideration by the Company, or (iii) as the Administrator may determine in its
discretion, any other transaction with respect to Shares including a corporate
merger, consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  In the
event of any distribution of cash or other assets to shareholders other than a
normal cash dividend, the Administrator may also, in its discretion, make
adjustments described in (i)-(iii) of this Section 10 or substitute, exchange or
grant Awards with respect to the shares of a Related Entity (collectively
“adjustments”).  In determining adjustments to be made under this Section 10,
the Administrator may take into account such factors as it deems appropriate,
including (x) the restrictions of Applicable Law, (y) the potential tax,
accounting or other consequences of an adjustment and (z) the possibility that
some Grantees might receive an adjustment and a distribution or other unintended
benefit, and in light of such factors or circumstances may make adjustments that
are not uniform or proportionate among outstanding Awards, modify vesting dates,
defer the delivery of stock certificates or make other equitable adjustments. 
Any such adjustments to outstanding Awards will be effected in a manner that
precludes the material enlargement of rights and benefits under such Awards. 
Adjustments, if any, and any determinations or interpretations, including any
determination of whether a distribution is other than a normal cash dividend,
shall be made by the Administrator and its determination shall be final, binding
and conclusive.  In connection with the foregoing adjustments, the Administrator
may, in its discretion, prohibit the exercise of Awards during certain periods
of time.  Except as the Administrator determines, no issuance by the Company of
shares of any class, or securities convertible into shares of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
number or price of Shares subject to an Award. 

          11.         Corporate Transactions and Changes in Control.

                       (a)     Termination of Award to Extent Not Assumed in
Corporate Transaction.  Effective upon the consummation of a Corporate
Transaction, all outstanding Awards under the Plan shall terminate.  However,
all such Awards shall not terminate to the extent they are Assumed in connection
with the Corporate Transaction.

                       (b)     Acceleration of Award Upon Corporate Transaction
or Change in Control.

                                 (i)     Corporate Transaction.  Except as
provided otherwise in an individual Award Agreement, in the event of a Corporate
Transaction:

                                           (A)     for the portion of each Award
that is Assumed or Replaced, then such Award (if Assumed), the replacement Award
(if Replaced), or the cash incentive program (if Replaced) automatically shall
become fully vested, exercisable and payable and be released from any repurchase
or forfeiture rights (other than repurchase rights exercisable at Fair Market
Value) for all of the Shares at the time represented by such Assumed or Replaced
portion of the Award, immediately upon termination of the Grantee’s Continuous
Service if such Continuous Service is terminated by the successor company or the
Company without Cause or voluntarily by the Grantee for Good Reason within
twelve (12) months after the Corporate Transaction; and

                                           (B)     for the portion of each Award
that is neither Assumed nor Replaced, such portion of the Award shall
automatically become fully vested and exercisable and be released from any
repurchase or forfeiture rights (other than repurchase rights exercisable at
Fair Market Value) for all of the Shares at the time represented by such portion
of the Award, immediately prior to the specified effective date of such
Corporate Transaction, provided that the Grantee’s Continuous Service has not
terminated prior to such date; and

14




ANNEX A

                                           (C)     Except as provided otherwise
in an individual Award Agreement, following a Change in Control (other than a
Change in Control which also is a Corporate Transaction) and upon the
termination of the Continuous Service of a Grantee if such Continuous Service is
terminated by the Company or Related Entity without Cause or voluntarily by the
Grantee for Good Reason within twelve (12) months after a Change in Control,
each Award of such Grantee which is at the time outstanding under the Plan
automatically shall become fully vested and exercisable and be released from any
repurchase or forfeiture rights (other than repurchase rights exercisable at
Fair Market Value), immediately upon the termination of such Continuous
Service. 

                                 (ii)    Change in Control.  Except as provided
otherwise in an individual Award Agreement, following a Change in Control (other
than a Change in Control which also is a Corporate Transaction) and upon the
termination of the Continuous Service of a Grantee if such Continuous Service is
terminated by the Company or Related Entity without Cause within twelve (12)
months after a Change in Control, each Award of such Grantee which is at the
time outstanding under the Plan automatically shall become fully vested and
exercisable and be released from any repurchase or forfeiture rights (other than
repurchase rights exercisable at Fair Market Value), immediately upon the
termination of such Continuous Service. 

                       (c)     Effect of Acceleration on Incentive Stock
Options.  Any Incentive Stock Option accelerated under this Section 11 in
connection with a Corporate Transaction or Change in Control shall remain
exercisable as an Incentive Stock Option under the Code only to the extent the
$100,000 dollar limitation of Section 422(d) of the Code is not exceeded.  To
the extent such dollar limitation is exceeded, the excess Options shall be
treated as Non-Qualified Stock Options.

          12.        Effective Date and Term of Plan.  The Plan shall become
effective as of December 4, 2004 upon its approval by the shareholders of the
Company.  It shall continue in effect for a term of ten (10) years unless sooner
terminated.  Any Awards granted prior to such shareholder approval shall be
conditional upon such shareholder approval being obtained and no such Awards may
be exercised unless and until such shareholder approval is obtained. Once
effective, the Plan shall replace all other stock option plans of the Company
then in effect, provided that no options issued and outstanding under such plans
shall be affected by such replacement and such options shall continue to be
governed by the terms of the plans under which they were issued.

          13.        Amendment, Suspension or Termination of the Plan. 

                       (a)     The Board may at any time amend, suspend or
terminate the Plan; provided, however, that no such amendment shall be made
without the approval of the Company’s shareholders to the extent such approval
is required by Applicable Laws, or if such amendment would lessen the
shareholder approval requirements of Section 4(b)(vi) or this Section 13(a). 

                       (b)     No Award may be granted during any suspension of
the Plan or after termination of the Plan.

                       (c)     No suspension or termination of the Plan
(including termination of the Plan under Section 11, above) shall adversely
affect any rights under Awards already granted to a Grantee.

15




ANNEX A

          14.        Reservation of Shares.

                       (a)     The Company, during the term of the Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

                       (b)     The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

          15.        No Effect on Terms of Employment/Consulting Relationship. 
The Plan shall not confer upon any Grantee any right with respect to the
Grantee’s Continuous Service, nor shall it interfere in any way with his or her
right or the right of the Company or any Related Entity to terminate the
Grantee’s Continuous Service at any time, with or without Cause, and with or
without notice.  The ability of the Company or any Related Entity to terminate
the employment of a Grantee who is employed at will is in no way affected by its
determination that the Grantee’s Continuous Service has been terminated for
Cause for the purposes of this Plan.

          16.        No Effect on Retirement and Other Benefit Plans.  Except as
specifically provided in a retirement or other benefit plan of the Company or a
Related Entity, Awards shall not be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of the Company or
a Related Entity, and shall not affect any benefits under any other benefit plan
of any kind or any benefit plan subsequently instituted under which the
availability or amount of benefits is related to level of compensation.  The
Plan is not a “Retirement Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.

          17.        Unfunded Obligation.  Grantees shall have the status of
general unsecured creditors of the Company.  Any amounts payable to Grantees
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974, as amended.  Neither the Company nor any Related
Entity shall be required to segregate any monies from its general funds, or to
create any trusts, or establish any special accounts with respect to such
obligations.  The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder.  Any investments or the creation or
maintenance of any trust or any Grantee account shall not create or constitute a
trust or fiduciary relationship between the Administrator, the Company or any
Related Entity and a Grantee, or otherwise create any vested or beneficial
interest in any Grantee or the Grantee’s creditors in any assets of the Company
or a Related Entity. The Grantees shall have no claim against the Company or any
Related Entity for any changes in the value of any assets that may be invested
or reinvested by the Company with respect to the Plan.

          18.         Construction.  Captions and titles contained herein are
for convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. 
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

16